Title: To James Madison from John Nicholas, 18 March 1815
From: Nicholas, John
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Mar. 18. 1815
                    
                    When you have recovered from the innumerable troubles of the winter I would ask your attention to a subject which I should have no doubt would engage it, if I had not seen proofs that you consider it important. The manufactures of the U.S. deserve protection on their own account as the sources of an indispensible supply during the war and they ⟨ren⟩der us independent of foreign nations, leave us free to do ourselves justice in the way that wisdom points out and of course lessen the probability of our being injured. But this is not the view of the subject which would be most likely to affect the community or engage it’s support. A benefit enjoyed is soon forgotten and a danger which may never arise is not commonly provided against. There is another view of the subject which is interesting to every man in the community and which would force him to act if he but understood it.
                    Since the war in Europe we have at least doubled our population and this increase has spread itself almost entirely over lands which may be called with a view to foreign commerce almost exclusively grain countries—in the same time the Canadas have increased their faculties in the same way so as to furnish great part of the supply (if not the whole) of the british west indies. It is not merely an increase of numbers of people but many of those who had raised other articles have become exclusively grain farmers and the improvements in the ability of the country to furnish grain by the opening new lands and better husbandry are vastly beyond the increase of it’s population—before the European war I remember that 87½ cents was about the maximum of Virginia markets for wheat—in northern ports it might have been a dollar. There is no increased demand in Europe, but it is probable that there will be found a great increase in the ⟨?⟩ raised there—there must have been a great advance in knowledge in the grain countries of Europe which will shew itself in their husbandry and it is highly probable that the change of the owners of the soil in France will

make a great difference in the quantity raised there. What then is to become of all the wheat raised in the U.S.—or what is to become of the productions of the earth generally if we are to continue merely an agricultural people—the wheat farms are vastly beyond the demand and they must be turned to other uses or the people must emigrate and engage in other branches of farming whose products will command a market—they will soon share the fate of wheat, and after our people have run the round of experiments and have sunk their farming capital in raising articles for foreign commerce, we shall begin as if we were just dropped on the earth and every man attempt to supply as many of his own wants as he can—there can be no division of labour because there will little capital and if there was it will not be employed in manufactures because they cannot stand the competition with foreign articles—let no man deceive himself—wherever situated and however marketable his produce, his situation will be affected by that of other people in the Union. We are none of us stationary, the same boats that carry us to Ohio in a few days more can carry us down the Missisipi—there is no article produced which the wilderness will not increase almost ad infinitum—that can & will be settled on some terms or other—if the people of this & the eastern countries are so impoverished that they cannot buy land at one price it must be sold at another & if they have no money they will take it—it must be settled and on terms suited to the circumstances of those who are to settle it. The markets of Europe will receive but a limited quantity of our products and the increase of any one will be followed by a reduction in the price. It follows then conclusively that the amount of sales made by the people of the U.S. ought to be considered as a fund for the supply of the wants of all the people & that all will be ultimately if not immediately affected by the loss of market for any article.
                    It will simplify the subject to consider the people of the U.S. as employed wholly in raising articles for foreign consumption, and this is the more proper because so far as they have manufactures they depend on the continuance of support heretofore recd. from govt. and because our people are no where so far manufacturers as that they could not easily be made agriculturalists by interest. It may be assumed as true that no new employments are to be discovered and we may call Europeans manufacturers and our people agriculturalists. The whole amount of our exports is to be considered as the fund for the support of all our people—from the nature of the articles the quantity wanted must be limited—it is also to be remembered that the people to be provided for here increase much faster than those for whom we provide across the Ocean. If the fund for the supply of our people falls short of their wants what is the consequence, not that any are left wholly destitute, but that all are put on a short allowance—what remedy is there—if the agricultural fund is too small for the number of people

dependent on it there is no other from which they can derive support but the manufacturing—(N.B. it is not necessary for the elucidation of the subject to consider navigation as an employment—it may be considered as adding to the value of the articles which furnish it support and the people engaged in it as belonging to the agricultural & manufacturing classes respectively as they derive their support from them.) Every man who is employed in manufactures or materials for manufactures (which we do not now export) or provisions for the consumption of manufacturers is taken off the agricultural fund and leaves a greater dividend for those who remain—this view of the subject is taken to meet the idea which people of agricultural states are apt to entertain that protection afforded by govt. to manufactures must operate as a tax upon them—this is far from being the case unless it could be shewn that the demand for our products will furnish employment for all the agriculturalists in the U.S.—but it may be said let us wait until it is ascertained that there will not be sufficient demand—but there is a necessity for govt. judging ⟨?⟩ a prudent foresight because the war has formed a manufacturing capital, has collected hands who understand & are willing to pursue, these employments for a livelihood and if these are suffered to be dissipated there will not be a possibility of renewing the establishments in this age—the losses which will be sustained will prevent any sensible man trusting to a new speculation in the governors of the country when motives so much stronger than can ever exist again have been disregarded and so many people ruined.
                    These are by no means all the inducements to foster manufactures in the U.S—these are imperative and leave no choice—the causes stated if they really exist will inevitably bring after a long debilitating struggle with them to the ground we at present occupy when a most calamitous experience will leave it no question whether we must encourage manufactures or not. The difficulties have been surmounted almost in an instant by the war and we have now all the means of making it a business ready prepared, but there is a reasonable doubt whether the infancy of our manufactures may not require the fostering care of govt.—in determining this question it is necessary to take a view of the steps by which we must come to our present forwardness in time of peace—take the manufacture of wool for example—the farmer from dissatisfaction with his present profits must have determined to direct his attention to sheep—the time it would take when a very strong interest did not urge him on to make the increase which would furnish stock to a capitalist would be considerable—the time it would take to bring works into a condition to operate when it was a doubtful experiment and more than all the time it would take to get hands and qualify them for their business when it would afford but low wages makes it highly probable that many of the first efforts would prove abortive. All this the war has done for us as if by magic and this business is perhaps carried to greater

perfection than any manufacturing business ever attempted in the U.S. If I am not mistaken in the wants which will now be felt and which would have been felt whenever the European wars ceased the state of the manufacture of woollen cloth will furnish one among many very satisfactory answers to the question so often repeated what have got by the war?
                    I do not mean to undertake to enumerate all the advantages to be derived from a mixture of manufactures with agricultural pursuits. I shall confine myself to the inducements which agricultural people have to encourage them because they are most sceptical on this subject—of the same nature with the one on which I have dwelt so long in the case of uncommon crops in Europe when the market here may be so much reduced as to make almost a total disappointment to the farmer—the interruption of exports produced by war and the advantage of having a home consumption such as arises from manufactures ought to have weight with farmers—the improvements made in all sorts of machinery by a certain mixture of manufactures with other employments and the advantages which will accrue to husbandry from it ought also to be considered—a remarkable instance of obligation conferred by mechanical ingenuity on husbandry may be found in the gin for seperating the cotton from the seed.
                    There are two particular kinds of manufacture which have an immediate bearing on the wheat market and thro it on the market of all our agricultural products—Ardent spirits & woollen cloth. I think it was computed that there were 12000000 of gallons of ardent spirits imported before the war—if whiskey was substituted for it or for 10000000 of it, it would lessen our export of grain very considerably, not less probably than ⟨40000000⟩ bushels—the lands adapted to the culture of wheat are those which are fittest for pasturing sheep—support given to the woollen factories would immediately lessen the quantity of wheat for market and insure what remained a more certain sale—altho the manufacture of coarse cotton goods have no other tendency to lessen the quantity of our surplus crops than any other manufacture which diverts the labour of the country from agriculture it deserves the protection of the legislature. It is so simple and easily conducted that it has succeeded better than any other—it takes very little efficient labour—it is of very great importance in the amount of the article, is of very great importance to the community when foreign supplies are cut off and what is of more importance, affords a market for a great product of the earth when the export is prevented.
                    There is one view of the subject which I should wish to be strongly laid before the public—suppose us in a situation to supply woollen cloths coarse cottons and ardent spirits which I presume are ⅔ if not ¾ of our importation what an elevated situation should we occupy—with the amt. of our export not diminished we should command the precious metals of other countries and have few necessaries to get from them—our cotton

tobo. rice, lumber, fish and a certain quantity ⟨?⟩ ⟨m⟩ust be bought of us and returns made in specie if our wants do not require a barter. You will see Sir that I have written my thoughts on this subject as they first presented themselves. It is a subject which require⟨s⟩ a patient & thorough investigation. You can no doubt find people who can do it justice and I think it highly important that some digest should be made in a pamphlet form and circulated as soon as possible.
                    
                        
                            John Nicholas
                        
                    
                